DETAILED ACTION
Response to Amendment
The preliminary amendment was received 3/24/20. Claims 1-14 are pending.
Specification
The disclosure 3/24/20 is objected to because of the following informalities:
The disclosed multiplication symbol “x” in paragraphs [0011][0088][0140] is objected for being misplaced relative to parenthesis, (⌊… ⌋), as discussed in detail regarding claim 3 in Claim Objections.  
Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities:
Regarding claim 1, last limitations’ “the to-be-merged rotation data” ought to be “[[the]] a to-be-merged rotation data” because there is no specific particular identification or singling out of “the to-be-merged rotation data” in claim 1. Instead claim 1, penultimate limitation states: “merging rotation data”
Further regarding claim 1, last limitations’ “the to-be-merged translation data” ought to be “[[the]] a to-be-merged translation data” because there is no specific particular identification or singling out of “the to-be-merged translation data” in claim 1. Instead claim 1, penultimate limitation states: “merging…translation data”.



Further regarding claim 1, last limitations’ “the to-be-merged covariance matrices” ought to be “[[the]] a plurality of to-be-merged covariance matrices” because there is no specific particular identification or singling out of “the to-be-merged covariance matrices” in claim 1. Instead claim 1, penultimate limitation states: “merging…covariance matrices”.
Thus, claims 1-7 are objected for depending on claim 1.
Further regarding claim 3’s superscript “G” and subscript “G” is not defined in claim 3. What is “G”? 
Further regarding claim 3, line 11’s “v” of “Logv” is not defined in claim 3. What is “v”? The examiner is assuming that the claimed “Exp” is exponent and the claimed “Log” is logarithm.
Further regarding claim 3, line 11’s “T” of “                        
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    ” is undefined. What is “T” of  “                        
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    ? Is it a sampling moment? Is it mathematical transpose defined via Dictionary.com-- Mathematics. (of a matrix) to interchange rows and columns?








Further regarding claim 3, line 11’s multiplication symbol “x” (corresponding to the disclosure’s [0011][0088][0140]) is objected for being misplaced and ought to be outside the parenthesis (                        
                            ⌊
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            ⌋
                        
                    ) surrounding the flooring function--                        
                            ⌊
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            ⌋
                        
                     x--. The examiner is assuming that the claimed symbols                         
                            ⌊
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            ⌋
                        
                     is the flooring function via:
https://en.wikipedia.org/wiki/Floor_and_ceiling_functions
“Floor and ceiling functions

In mathematics and computer science, the floor function is the function that takes as input a real number x, and gives as output the greatest integer less than or equal to x, denoted floor(x) or ⌊x⌋. Similarly, the ceiling function maps x to the least integer greater than or equal to x, denoted ceil(x) or ⌈x⌉.[1]

For example, ⌊2.4⌋ = 2, ⌊−2.4⌋ = −3, ⌈2.4⌉ = 3, and ⌈−2.4⌉ = −2.”

Thus this is suggested pending the meaning of “v” of “logv” and “T” of “                        
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    ”:

	                
                    
                        
                            R
                        
                        
                        
                            G
                        
                        
                            T
                            1
                        
                    
                    =
                    
                        
                            e
                        
                        
                            
                                
                                    λ
                                    ⌊
                                    
                                        
                                            logv
                                        
                                        ⁡
                                        
                                            (
                                            
                                                
                                                    R
                                                
                                                
                                                
                                                    G
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    T
                                                
                                            
                                            )
                                        
                                        
                                        
                                            G
                                        
                                        
                                            2
                                        
                                    
                                    ⌋
                                
                            
                        
                    
                    ∙
                    
                        
                            R
                        
                        
                        
                            G
                        
                        
                            2
                        
                    
                
            

Thus, claims 6 and 7 are further objected for depending on claim 3.
Further regarding 5, claim 5 is objected the same as claim 3’s “v”. What is “v” in claim 5? Note that “v” is claimed four times in claim 5 at lines 12 and 14. Thus what are the four “v”s in claim 5?







Regarding claim 8, claim 8 is objected the same as claim 1 via the word “the” regarding not being particular or singling out regarding the data in claim.
Thus, claims 9-14 are objected for depending on claim 8.
Further regarding claim 10, claim 10 is objected the same as claim 3 for not defining “G”. What is “G” in claim 10?
Further regarding claim 10, claim 10 is objected the same as claims 3’s and 5’ “v”. What is “v” in claim 10?
Further regarding claim 10, line 10’s “T” of “                        
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    ” is objected the same as claim 3’s “T” is undefined. What is “T” of “                        
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    ? Is it, “T”, a sampling moment? Is it, “T”, mathematical transpose defined via Dictionary.com-- Mathematics. (of a matrix) to interchange rows and columns?
Further regarding claim 10, claim 10 is objected the same as claim 3’s misplacing of the multiplication symbol “x” that is supposed to be outside the flooring function so as to be multiplying with “R”.
Thus, claims 13 and 14 are further objected for depending on claim 10.
Further regarding claim 12, claim 12 is objected the same as claims 3’s and 5’ and 10’s “v”. What is “v” in claim 12 that is claimed four times?

Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-14, 35 USC 112(f) is not invoked in claims 1-14.







Accordingly, method claims 1-7 and system claims 8-14 are interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.
Regarding “method” claims 1-7, the broadest reasonable interpretation (BRI) is the non-strike thru portions:
1. (BRI) A sensor data processing method, comprising:

determining a reference sensor from at least two sensors in a terminal, and determining sampling moments of the reference sensor; 







merging rotation data, translation data, and covariance matrices that are at the sampling moments of the reference sensor 






2. (BRI) 
3. (BRI) 

4. (BRI) 








5. (BRI) 

6. (BRI) The method according to claim 3, further comprising: 
building a verification map in a global coordinate system based on rotation matrices and translation vectors that are at the sampling moments of the reference sensor 


















7. (BRI) The method according to claim 6, further comprising: 

enabling an online positioning function of the terminal, and obtaining the verification map of the terminal; 






merging rotation data, translation data, and covariance matrices that are at the sampling moments of the reference sensor 


Regarding “system” claims 8-14, all contingent limitations are required, unlike method claims 1-7, under the broadest reasonable interpretation under said MPEP 2111.04: II. CONTINGENT LIMITATIONS because “system” claims have structure, the claimed “instructions” as shown in applicant’s figures 3 and 7, in place to handle the claimed contingencies should they occur.


















Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “determining” (as in “determining a reference sensor” in claim 11) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1 and 2, as shown below, is “taken” as the meaning of the claimed “determining” via MPEP 2111.01 III:
determine
verb (used with object), de·ter·mined, de·ter·min·ing.
1	to conclude or ascertain, as after reasoning, observation, etc.
2	to settle or decide (a dispute, question, etc.) by an authoritative or conclusive decision.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YE et al. (US Patent App. Pub. No.: US 2019/0273909 A1).
Regarding claim 1, Ye discloses a sensor data processing method, comprising:
determining a reference (via “capture images of the…reference surface or terrain”, cited below [0137]) sensor (via a “decision algorithm for selecting…sensors”, cited below [0181], as shown in fig. 12:1212: a determining box) from at least two sensors (via fig. 12:1210-1 thru 1210-N:“imaging device”) in a terminal (or fig. 2: Part A:230:“the third sensing system 230 may comprise one or more vision sensors”, cited below [0084]), and determining sampling moments (via “configured…sampling frequencies”, cited below [0085], as shown in fig. 4:left side “sampling frequency”) of the reference sensor; 
when obtaining observation data of any sensor K at any moment ti, determining a sensor type of the sensor K (this limitation is interpreted under MPEP 2111.04 II CONTINGENT LIMITAITONS); 



if the sensor K is a first sensor of a first type, determining, from the sampling moments of the reference sensor, a sampling moment T1 that is closest to ti, determining, based on a sampling interval of the first sensor and ti, an interpolation coefficient λ1, used when interpolation is performed at T1, calculating, based on and the observation data of the first sensor, first rotation data and first translation data that are of the first sensor at T1, and calculating a first covariance matrix corresponding to the first rotation data and the first translation data; 
if the sensor K is a second sensor of a second type, determining, from the sampling moments of the reference sensor, two sampling moments T2 and T3 that are closest to ti, determining, based on a sampling interval of the second sensor and ti, an interpolation coefficient λ2 used when interpolation is performed at T2 and an interpolation coefficient λ3 used when interpolation is performed at T3, calculating, based on λ2, λ3, and the observation data of the second sensor, second rotation data and second translation data that are of the second sensor from T2 to T3, and calculating a second covariance matrix corresponding to the second rotation data and the second translation data; and (these limitations are interpreted under MPEP 2111.04 II CONTINGENT LIMITAITONS)





merging (via fig. 12:bottom-right:1232: “Fuse IMU data with image data” and via a “distance” via minus “-” in [0095] below, respectively) rotation data (or fuse “state…rotation”, cited below [0063], represented: fig. 12:1218:1204:1208: “physical state”), translation data (or fuse “state…translation” represented: fig. 12:1218:1204:1208: “physical state”), and covariance matrices (or a sensor control “covariance matrix”, each represented: fig. 12:1210-1 thru 1210-N and each merged via said “-” and also each merged by “adding” via “updated” sensor control “covariance matrix”) that are at (via “one or more time points at which data…is updated” as shown in fig. 4: “t1…t2…t3…t”) the sampling moments (said via “configured…sampling frequencies” as shown in fig. 4:left side “sampling frequency”) of the reference sensor (said via a “decision algorithm for selecting…sensors”, cited below [0181], as shown in fig. 12:1212: a determining box) comprising T1, T2, and T3 (this comprising limitation is interpreted under MPEP 2111.04 II CONTINGENT LIMITAITONS), to obtain pose estimates (or “estimates of…position”, cited below [0069]) of the terminal (or fig. 2: Part A:230:“the third sensing system 230 may comprise one or more vision sensors”) at the sampling moments (said via “configured…sampling frequencies” as shown in fig. 4:left side “sampling frequency”), wherein 
the to-be-merged rotation data comprises at least one of the first rotation data one of the first translation data one of the first covariance matrix 
“[0063] The state information of the movable object can include positional information indicating a three-dimensional (3D) spatial disposition of the movable object relative to a fixed reference frame or a moving reference frame.  For example, the positional information can include location information (e.g., altitude, latitude, and/or longitude) and orientation information (e.g., roll angle, pitch angle, and/or yaw angle).  Alternatively or in combination, the state information can include motion information regarding translational and/or angular velocity and acceleration of the movable object with respect to one or more of the six degrees of freedom.  One or more sensing systems can be 
configured, for instance, to determine a spatial disposition and/or motion of the movable object with respect to up to six degrees of freedom (e.g., three degrees of freedom in position and/or translation, three degrees of freedom in orientation and/or rotation).  In some instances, one or more sensing systems can be configured to determine the distance and/or relative motion between the movable object and one or more objects (e.g., remote controllers, obstacles, surfaces, target objects, etc.) within an environment.”






























“[0069] In order to reduce measurement inaccuracies caused by any potential shortcomings of a single sensing system, the state (spatial disposition and/or motion) of the movable object can be determined based on data received from selected sensing systems that are determined to have valid or accurate data.  The sensing system controller disclosed herein can make this determination by cross-checking the validity of sensing data from different sensing systems, and assessing whether to fuse the sensing data based on their validity.  The sensing system controller can selectively activate and/or operate different sensing systems for different environment types.  The different sensing systems can represent different types of sensors as described herein (e.g., IMU, GPS, or vision sensors).  For example, a first sensing system can include an IMU, a second sensing system can include a GPS sensor, and a third sensing system can include a vision sensor.  In some alternative embodiments, the different sensing systems can include the same or similar type of sensors, but arranged in different configurations.  As an example, a first sensing system can include sensors that are configured for use in an outdoor environment, a second sensing system can include sensors that are configured for use in an indoor environment, a third sensing system can include sensors that are configured for use in a high altitude environment and so forth.  The different sensing systems may or may not include overlapping sensors (e.g., sensors that are common and used in two or more different sensing systems).  Additionally, the sensing system controller can smoothly switch from one sensing system to another (or between sensors within a single sensing system) depending on the validity of the sensing data and/or the environment in which the movable object is 
operated.  Accordingly, the sensor fusion techniques described herein make use of the advantages of selective sensing while compensating for measurement inaccuracies or malfunctions from any single sensing system.  The sensor fusion may utilize data from only a subset of the sensing systems.  This approach may be advantageous in order to omit inadequate or unreliable sensor data (e.g., GPS sensing data when the movable object is indoors, or vision sensing data when the movable object is moving over an area that has few distinguishing visual features).  Consequently, improved estimates of the motion and/or position of the movable object can be achieved in a wide variety of 
environments.”















“[0084] Referring to part A of FIG. 2, the plurality of sensors described above can include a first sensing system 210, a second sensing system 220, and a third sensing system 230.  The first sensing system 210 can comprise an IMU including at least one accelerometer and/or gyroscope.  In some embodiments, the second sensing system 220 can comprise a GPS receiver onboard the movable object.  In some other embodiments, the second sensing system 220 may comprise one or more vision sensors coupled to different portions of the movable object.  In some embodiments, when the second sensing system 220 comprises a GPS receiver, the third sensing system 230 may comprise one or more vision sensors.  Alternatively, when the second sensing system 220 comprises one or more vision sensors, the third sensing system 230 may comprise a GPS receiver.  Any order or configuration of the first, second, third, to Nth sensing systems 240 (see part B of FIG. 2) may be contemplated.  One or more vision sensors can be coupled to different portions of the movable object.  In some embodiments, the vision sensors can comprise at least one binocular camera and/or at least one monocular camera.  A binocular camera may be referred to interchangeably as a stereo vision camera.
[0085] The sensing systems 210, 220, 230 can be configured to collect data at the same sampling frequency or at different sampling frequencies.  For example, the first sensing system can be configured to collect data at a substantially higher sampling frequency than the second and third sensing systems.  In some embodiments, a sampling frequency of the first sensing system may range from about 200 Hz to about 400 Hz, a sampling frequency of the second sensing system may range from about 5 Hz to about 10 Hz, and a sampling frequency of the third sensing system may range from about 10 Hz to about 100 Hz.  In some instances, the IMU can be configured to collect inertial sensing data at about 200 Hz, the GPS receiver can be configured to receive GPS data at about 10 Hz, and the vision sensors can be configured to acquire image data at about 50 Hz.  Since the second and third sensing systems have lower sampling frequencies than the first sensing system, there will be instances during which data is being acquired by the first sensing system, but in which data from the second and third sensing systems is unavailable or has not yet been updated.”
















“[0094] The Mahalanobis distance, and the covariance matrix between the observed 
and estimated states, can be updated in real-time as data from the second sensing system becomes available or is updated.  For example, at time t3 shown in FIG. 4, the Mahalanobis distance is a measure of the distance (number of standard deviations) between another observed physical state (at point z') and the mean .mu..sub.m' of a distribution having estimated physical states .mu.'.  The distribution may be based on a priori estimated physical states S' that are determined during time duration t2&lt;t&lt;t3.  In some embodiments, the distribution may be based on one or more a priori estimated physical states determined during time duration t1&lt;t&lt;t3.
[0095] A Mahalanobis distance DM can be calculated using the following equation: 
 
                
                    
                        
                            D
                        
                        
                            M
                        
                    
                    
                        
                            
                                
                                    Z
                                
                                
                                    k
                                
                            
                        
                    
                    =
                    (
                    
                        
                            
                                
                                    Z
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    C
                                
                                
                                    k
                                
                            
                            
                                
                                    
                                        
                                            μ
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                            )
                        
                        
                            T
                        
                    
                    
                        
                            ∑
                            
                                K
                            
                            
                                -
                                1
                            
                        
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    
                
            

where Zk corresponds to the first observed physical state, Ck is a constant,                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        -
                                    
                                
                                
                                    k
                                
                            
                        
                     is the mean of a distribution of estimated physical states μ, and                         
                            
                                
                                    Σ
                                
                                
                                    k
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the covariance matrix of the distribution, and k corresponds to one or more time points at which data from the second sensing system becomes available or is updated.”

wherein “updated” is defined via Dictionary.com:
update
verb (used with object), up·dat·ed, up·dat·ing.
1	to bring (a book, figures, or the like) up to date as by adding new information or making corrections:
to update a science textbook.
2	Computers. to incorporate new or more accurate information in (a database, program, procedure, etc.).

“[0137] The distance of the movable object to an object or surface lying within the field-of-view of at least one imaging device can be determined using one or more proximity sensors, the first imaging device, the second imaging device, and/or a barometer.  The object may be a target in the environment, and the movable object can be configured to capture images of the target or track the target.  A surface may be a ground level, or any type of reference surface or terrain.  In some cases, a surface may be the surface of an object (e.g., a building).  Examples of proximity sensors may include ultrasonic sensors, time-of-flight cameras, and/or LIDAR.  A barometer can be used to measure an altitude of the movable object.  The distance of the movable object to an object or surface lying within the field-of-view of at least one imaging device can also be determined using 3-D depth, positional, and/or motion information obtained from one or more stereoscopic images captured by the first imaging device.  Alternatively, the distance can be determined using positional and/or motion information obtained from the IMU data, one or more images captured by the second imaging device, and the spatial configuration of the second imaging device relative to the movable object.”



“[0181] FIG. 12 illustrates a multi-thread hierarchical decision algorithm for selecting which sensors and/or sensing data to utilize under various conditions, in accordance with some embodiments.  A movable object may include different types of sensing systems, as described elsewhere herein.  Referring to FIG. 12, a movable object may comprise a plurality of imaging devices, an IMU, and a GPS sensor onboard the movable object.  The plurality of imaging devices may be coupled to different sides of the movable object, for example as shown in FIG. 10.  A sensing system controller may be in communication with the imaging devices, IMU, and GPS sensor.  The sensing system controller may be located onboard or remote from the movable object.  In some embodiments, the sensing system controller may be located in a remote terminal that can be used to control various operations of the movable object.  The IMU, GPS sensor, and imaging devices may have different sampling frequencies.  For example, the GPS 
sensor and the imaging devices may have lower sampling frequencies than the IMU.  In some embodiments, the sampling frequency of the GPS sensor and/or the imaging devices may be one, two, three or more orders of magnitude lower than the sampling frequency of the IMU.  The sampling frequency of the GPS sensor and imaging devices may or may not be the same.  In some cases, the sampling frequency of the GPS sensor may be higher than the sampling frequency of the imaging devices.  In other cases, the sampling frequency of the GPS sensor may be lower than the sampling frequency of the imaging devices.  The sampling frequencies of the IMU, GPS sensor, and imaging devices may be fixed or variable.”).  























Regarding claim 2, Ye “not need to present”, cited above in Claim Interpretation, the method according to claim 1, wherein the determining, based on a sampling interval of the first sensor and ti, an interpolation coefficient /, used when interpolation is performed at Ti comprises: 
determining, based on the sampling interval of the first sensor, a closest adjacent sampling moment t2 that is before ti, and calculating, based on ti and t2, the interpolation coefficient 2, used when interpolation is performed at Ti, wherein a satisfies:
(Thus, claim 2 falls outside the broadest reasonable interpretation of claims 1 and 2 under MPEP 2111.04 II. CONTIGENT LIMITATIONS).   	












Regarding claim 3, Ye  “not need to present”, cited above in Claim Interpretation, the method according to claim 2, wherein the observation data of the first sensor comprises a rotation matrix and a translation vector that are of the first sensor; and 
the calculating, based on a and the observation data of the first sensor, first rotation data and first translation data 
obtaining a rotation matrix 'R and a translation vector GpI G 2 
calculating, based on 2t , GR, G pI, R , and G 2 , a first rotation matrix R and a first translation vector G PT 
R satisfies: 
GG 
the first rotation matrix 7R is the first rotation data, and the first translation vector GPT is the first translation data (Thus, claim 3 falls outside the broadest reasonable interpretation of claims 1-3 under MPEP 2111.04 II. CONTIGENT LIMITATIONS).  






Regarding claim 4, Ye “not need to present”, cited above in Claim Interpretation, the method according to claim 1, wherein the determining, based on a sampling interval of the second sensor and ti, an interpolation coefficient /2 used when interpolation is performed at T2 and an interpolation coefficient A3 used when interpolation is performed at T3 comprises: 
determining, based on the sampling interval of the second sensor and ti, a closest adjacent sampling moment t2 that is before ti, and determining, based on ti and t2, the interpolation coefficient /2 used when interpolation is performed at T2 and the interpolation coefficient 3 used when interpolation is performed at T3, wherein 
/ satisfies: A3 satisfies: 
T2 represents a sampling moment closest to ti among the sampling moments of the reference sensor, and T3 represents a sampling moment closest to t2 among the sampling moments of the reference sensor (Thus, claim 4 falls outside the broadest reasonable interpretation of claims 1 and 4 under MPEP 2111.04 II. CONTIGENT LIMITATIONS).  





Regarding claim 5, Ye “not need to present”, cited above in Claim Interpretation, the method according to claim 4, wherein the observation data of the second sensor comprises a rotation matrix and a translation vector that are of the second sensor; and 
the calculating, based on /2, 2 , and the observation data of the second sensor, second rotation data and second translation data that are of the second sensor from T2 to T3 comprises: 
obtaining a rotation matrix zR of the second sensor between ti and t2 and a translation vector 2p of the second sensor between ti and t2; and 
calculating, based on /, X, 2R, and 2pi, a second rotation matrix TR and a second translation vector T3PT2 that are of a relative motion of the second sensor between T2 and T3, wherein 
TR satisfies: 
the second rotation matrix TR is the second rotation data, and the second translation vector T3PT2 is the second translation data (Thus, claim 5 falls outside the broadest reasonable interpretation of claims 1, 4 and 5 under MPEP 2111.04 II. CONTIGENT LIMITATIONS).  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE et al. (US Patent App. Pub. No.: US 2019/0273909 A1) in view of SUN et al. (US Patent App. Pub. No.: US 2018/0231985 A1).
Regarding claim 6, Ye teaches the method according to claim 3, further comprising: 




building a verification map in a global coordinate system (or “a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer)”) based on rotation matrices (or “rotation matrices”) and translation vectors (via “translational…velocity”) that are at the sampling moments of the reference sensor comprising T1, T2, and T3 (Ye need not present T1,T2, and T3 via MPEP 2111.04 II), and based on the pose estimates (said or “estimates of…position”)  of the terminal at the sampling moments, wherein the verification map is used to provide reference data for determining an online pose estimate of the terminal (via:
“[0062] Sensors of different types may measure different types of signals or information (e.g., position, orientation, velocity, acceleration, proximity, pressure, etc.) and/or utilize different types of measurement techniques to obtain data.  For instance, the sensors may include any suitable combination of active sensors (e.g., sensors that generate and measure energy from their own energy source) and passive sensors (e.g., sensors that detect available energy).  As another example, some sensors may generate absolute measurement data that is provided in terms of a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer), while other sensors may generate relative measurement data that is provided in terms of a local coordinate system (e.g., relative angular velocity provided by a gyroscope; relative translational acceleration provided by an accelerometer; relative attitude information provided by a vision sensor; relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera).  In some instances, the local coordinate system may be a body coordinate system that is defined relative to the UAV.
[0063] The state information of the movable object can include positional information indicating a three-dimensional (3D) spatial disposition of the movable object relative to a fixed reference frame or a moving reference frame.  For example, the positional information can include location information (e.g., altitude, latitude, and/or longitude) and orientation information (e.g., roll angle, pitch angle, and/or yaw angle).  Alternatively or in combination, the state information can include motion information regarding translational and/or angular velocity and acceleration of the movable object with respect to one or more of the six degrees of freedom.  One or more sensing systems can be configured, for instance, to determine a spatial disposition and/or motion of the movable object with respect to up to six degrees of freedom (e.g., three degrees of freedom in position and/or translation, three degrees of freedom in orientation and/or rotation).  In some instances, one or more sensing systems can be configured to determine the distance and/or relative motion between the movable object and one or more objects (e.g., remote controllers, obstacles, surfaces, target objects, etc.) within an environment.”; 
and
“[0133] Furthermore, R.sub.AR.sub.X=R.sub.XR.sub.B and (R.sub.A-I)t.sub.X=R.sub.Xt.sub.B-t.sub.A.  Following these equations and taking into account the properties of rotation matrices, there are multiple ways to solve Rx and t.sub.X.  To guarantee a unique solution, a requirement on n.gtoreq.3 needs to be enforced.”).  
Thus, Ye does not teach claim 6 as a whole.



















Accordingly, Sun teaches claim 6 of:
building a verification map (via equation “Eq. (8)”, based on “a valid solution”, represented in fig. 3:304: “DGRQNs engine module”, such that Eq. (8) is built or established as being “true”) in a global (via “World points” as indicated in fig. 1:100) coordinate system (“coordinate system”) based on (“two”) rotation matrices (via “R is a rotation matrix”) and (“two”) translation vectors (via fig. 5:S518: “Deriving the final rotation R and translation T relative to the initial reference image by matrix multiplications”, wherein fig. 5 is represented in fig. 3:3024: “Pose estimation module”) that are at the sampling moments (via “timestamp t”) of the reference sensor (via “an initial reference camera view”) comprising T1, T2, and T3 (Sun need not present T1,T2, and T3 via MPEP 2111.04 II), and based on the pose estimates (via fig. 5:S504: “Estimating a relative camera pose of a current view”) of the terminal (via fig. 1:1021:flying saucer relative to fig. 1:104:computer) at the sampling moments (said via “timestamp t”), wherein the verification map (said equation “Eq. (8)”, based on “a valid solution”, represented in fig. 1:304: “DGRQNs engine module”) is used to provide reference data for determining (via fig. 6) an online pose estimate (in “feature vector” form) of the terminal (said via fig. 1:1021:flying saucer relative to fig. 1:104:computer via:
“[0020] Given the unavailability and inaccuracy of GPS and the sensory system, the present disclosure provides a system and a method for vision-based self-stabilization by deep gated recurrent Q-networks for UAVs.  The disclosed system may be an intelligent self-positioning control system for drones, which is solely based on the visual information captured from the on-board monocular camera in an indoor environment.  The self-stabilization in hovering state of the drone may be improved, and an inherent stability of the drone given an initial reference camera view prior to any motion planning may be realized.  Without such a capability of counteracting lateral disturbance motion, the drone may easily drift away from the predesigned position and, thus, may interfere the subsequent vision-based navigation.”; 
[0042] In one embodiment, the fundamental matrix between consecutive views may be extracted from two consecutive views, and the current camera pose relative to an initial camera pose obtained in the initial reference image may be estimated from two consecutive views.  In particular, image points are represented by homogenous 3-vectors q and q' in a first view and a second view, respectively.  World points are represented by homogenous 4-vectors Q. A perspective view is represented by a 3.times.4 camera matrix P indicating the image projection q.about.PQ, where .about.  denotes equality up to scale.  A view with a finite projection center may be factored into P=K[R|T], where K is a 3.times.3 upper triangular calibration matrix holding the intrinsic 
parameters and R is a rotation matrix.  The camera matrices for the first view and the second view are K.sub.1[1|0] and K.sub.2[R|T], respectively.  [T].sub.x 
is the skew symmetric matrix, and is expressed as:”;
“[0045] Depending on whether the cameras have been calibrated or not, either an 8-point algorithm for solving F or a 5-point algorithm for solving E may be used.  For example, given the essential matrix E, R and t may be recovered through using Singular value decomposition (SVD), i.e., E=U.SIGMA.V.sup.T.  Let  
W = [ 0 - 1 0 1 0 0 0 0 1 ] , ( 5 ) ##EQU00002##  four solutions for E=[R|t] with two possible solutions of R (i.e., R.sub.1 and R.sub.2) and two possible solutions of T (i.e., T.sub.1 and T.sub.2) are shown in the following E. (6): 
R.sub.1=UWV.sup.T,R.sub.2=UW.sup.TV.sup.T,T.sub.1=U.sub.3,T.sub.2=-U.sub- .3 
(6)
[0046] To choose a true configuration, the determinant of R may be calculated first, and a valid solution may require det(R)=1 because det(R)=-1 may indicate that R is reflection.  Then the 3D point may be computed using triangulation, and a valid solution may have a positive Z value.”;
“[0051] Step S506: transforming the relative camera pose of the current view into the coordinate system of the first view I_ref (i.e., the initial reference image) of the sequence;”;
“[0057] Step S518: given all the views so far, deriving the final rotation R and translation T relative to the first view I_ref by matrix multiplications.  In particular, the rotation R and translation T in the matrix at each timestamp t may be stored as H.sub.t in the following Eq.  (7): 
 H t = [ R T 0 1 ] , ( 7 ) ##EQU00003##”.” ;
and 



“[0061] As shown in FIG. 7, at the beginning, the estimated camera pose is encoded into a feature vector, which is used as the input of the DGRQNs (S702).  In particular, as shown in FIG. 6, the raw input of the DGRQNs may be a 4.times.4 matrix H.sub.t at each timestamp t. Then H.sub.t may be encoded to a length of 6 feature vector v (.theta..sub.roll, .theta..sub.pitch, .theta..sub.yaw, T.sub.x, T.sub.y, T.sub.z), according to the following Eq.  (8):
 H t = [ h 11 h 12 h 13 h 14 h 21 h 22 h 23 h 24 h 31 h 32 h 33 h 34 0 0 0 1 ] , 
( 8 ) ##EQU00004## 
where .theta..sub.roll denotes a roll angle of orientation, and .theta..sub.roll=atan 2(h.sub.32,h.sub.33); .theta..sub.pitch denotes a pitch angle of orientation, and .theta..sub.pitch=atan 2 (-h.sub.31, [square root over (h.sub.32.sup.2+h.sub.33.sup.2)]); .theta..sub.ywa denotes a yaw angle of orientation, and .theta..sub.yaw=atan 2(h.sub.21 h.sub.11); T.sub.x denotes translation on x axis, and T.sub.x=h.sub.14; T.sub.y denotes translation on y axis, and T.sub.y=h.sub.24; and T.sub.z denotes translation on z axis, and T.sub.z=h.sub.34.  The encoded feature vector v (.theta..sub.roll, .theta..sub.pi, .theta..sub.yaw, T.sub.x, T.sub.y, T.sub.z) may present the drone's current state due to the changing between the estimated drone's current pose and the drone's initial pose.”).












Thus, one of ordinary skill in of coordinate systems can modify Ye’s teaching of  said “a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer)” with Sun’s teaching of “World points…coordinate system” by:
a)	making Ye’s fig. 6:130: “Imaging device” be as Sun’s fig. 3:300:camea stabilization system; 
b)	making Ye’s “a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer)” be as Sun’s “World points…coordinate system”;
c)	computing said Sun’s Eq. (8), as represented in Sun’s fig. 3:304: “DGRQNs engine module, regarding Ye’s global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer)” being as Sun’s “World points…coordinate system” by:
	c1)	inputting the “translational…velocity”, from Ye’s global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer)” being as Sun’s “World points…coordinate system”, as being said “true” resulting in Sun’s Eq. (8); and	
d)	recognizing that the modification is predictable or looked forward to because the modification is used so that “The self-stabilization in hovering state of the drone may be improved”, Sun, cited above.


Regarding claim 7, Ye as combined teaches the method according to claim 6, further comprising: 
enabling an online positioning function of the terminal (via said stabilization), and obtaining the verification map (via said equation (8) based in truth) of the terminal; 







merging (via multiplying) rotation data, translation data, and covariance matrices (via “matrix multiplications… at each timestamp t” wherein each matrix comprises “rotation R and translation T”, cited above in the rejection of claim 6) that are at the sampling moments of the reference sensor 
.  








Allowable Subject Matter
There is no prior art rejection for system claims 8-14 under MPEP 2111.04 II CONTINGENT LIMITATIONS. Thus, system claims 8-14 are allowable under 35 USC 102 and 35 USC 103 pending the above claim objection of claims 1-14.
The following is a statement of reasons for the indication of allowable subject matter:  
System claims 8-14 are allowable because the cited art does not anticipate or render obvious system claim 8’s interpolation in the environment of the contingent limitations in system claim 8 under MPEP 2111.04 II CONTINGENT LIMITATIONS.
For example, said YE et al. (US Patent App. Pub. No.: US 2019/0273909 A1) and said SUN et al. (US Patent App. Pub. No.: US 2018/0231985 A1) remain silent regarding the claimed interpolation in system claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667